Citation Nr: 0820352	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
an old fracture at the base of the fourth and fifth 
metacarpal bones of the right hand with residual malrotatold 
fractures bases of the fifth metacarpal bone and status post 
mallet finger of the right little finger with osteoarthritis 
of the distal interphalengeal joint (hereafter "right-hand 
disability").


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk



INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2007 Notice of Disagreement (NOD) and October 
2007 substantive appeal (VA Form 9), the veteran made an 
informal claim for service connection for right wrist pain.  
This claim had not been adjudicated by the RO, much less 
denied and timely appealed to the Board.  See 38 C.F.R. 
§ 20.200 (2007).  So it is referred to the RO for appropriate 
development and consideration.


FINDING OF FACT

The veteran has post-traumatic arthritis and resulting pain 
and functional limitation of the little and ring fingers of 
his right hand tantamount to favorable ankylosis of these 
digits.  But he does not have ankylosis of either his thumb, 
index or long fingers of this hand or any objective 
indication of occasional incapacitating exacerbations.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the right-hand disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Codes (DCs) 5010-5223 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2006, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It equally deserves mentioning that the RO issued that 
January 2006 VCAA notice letter prior to initially 
adjudicating the veteran's claim in March 2006, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  As well, that January 2006 VCAA 
letter specifically asked that he provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores  v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 9 (U.S. Vet. App. January 30, 
2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's right-hand disability were provided to him 
in the August 2007 Statement of the Case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for a higher rating was needed for an increase 
to be granted.  Indeed, in response to the August 2007 SOC, 
he submitted his substantive appeal (VA Form 9) in October 
2007 arguing why he meets the requirements for a higher 
rating - specifically mentioning the exact wording of the 
applicable DC that would permit him to receive this higher 
rating.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claim.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  



The Board realizes the veteran was not informed that a 
downstream effective date will be assigned if his claim for a 
higher disability rating is granted.  However, since his 
claim for a higher disability rating for his right-hand 
disability is being denied, there will be no change in the 
effective date of his rating.  Therefore, there can be no 
possibility of any prejudice to him in not receiving notice 
concerning the downstream effective date element of his claim 
for a higher disability rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The notices provided by VA are clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the increased-rating 
claim.

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the reports of his VA 
compensation examinations to assess the severity of his right 
hand disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
He informed VA in February 2006 on the VCAA Notice of 
Response form that he had no other information or evidence to 
submit, besides the medical evidence from Dr. S.  
He therefore requested that his claim be decided as soon as 
possible.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to a Rating Higher than 10 
Percent for his
Right-Hand Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.20 (2007).  If a veteran has an unlisted disability, 
it will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 (providing 
specific means of listing DC for unlisted disease or injury).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court held that, in determining the present level of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected right-hand disability, currently 
evaluated as 10-percent disabling under 38 C.F.R. § 4.71a, 
DCs 5010-5223, for post-traumatic arthritis and favorable 
ankylosis of two digits of one hand.  

The November 1967 Report of Medical History and the February 
2006 VA medical examination note the veteran is right-handed.  
Therefore, his disability affects his major hand.

Under DC 5010, the rater is instructed to rate the disability 
as degenerative arthritis under DC 5003.  Under DC 5003, a 10 
percent rating is warranted when there is 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A 20 percent rating is warranted 
where there is X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003-
5010.  20 percent is highest possible rating under DC 5003.

DC 5003 also indicates the arthritis will be rated on the 
basis of the extent it causes limitation of motion in the 
affected joint.

Under DC 5223, a 10 percent rating is warranted when there is 
favorable ankylosis of two digits of one hand, either the 
long and ring fingers, the long and little fingers, or the 
ring and little fingers.  A higher 20 percent rating is 
warranted when there is favorable ankylosis of two digits of 
one hand, either the index and long fingers, the index and 
ring fingers, or the index and little fingers.  38 C.F.R. § 
4.71a, DC 5223.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

Ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows:  for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 
30 degrees, and the thumb (digit I) abducted and rotated so 
that the thumb pad faces the finger pads.  Only joints in 
these positions are considered to be in favorable position.  
For digits II through V, the MP joint has a range of zero to 
90 degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 1.

When, as here, an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable DC, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature/excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

The veteran says he experiences chronic arthritic pain in his 
right hand with resulting immobility, stiffening (limitation 
of motion), and inflammation.

In February 2006, the veteran had a VA compensation 
examination to assess the severity of his right hand 
disability.  The VA examiner noticed the veteran is unable to 
fully make a fist, as his little finger overlaps his ring 
finger.  The VA examiner also stated that the veteran has 
pain when extending the little finger.  The VA examiner 
listed the following ranges of motion for the fingers on the 
veteran's right hand:  (1) flexion of the CMC joint of the 
thumb to 30 degrees; (2) extension of the CMC joint of the 
thumb to 15 degrees; (3) flexion of the MCP joint of the 
fingers to 90 degrees; (4) flexion of the PIP joint of the 
fingers to 100 degrees; and (5) flexion of the DIP joint of 
the fingers to 80 degrees, except the DIP joint of the little 
finger had -20 degrees of extension and 40 degrees of 
flexion.  The VA examiner summarized this information by 
stating that "repetitive action of flexion/extension and 
making a fist against strong resistance and against gravity 
of the right hand was met with increased pain, discomfort, 
fatigue and perhaps mild weakness especially affecting the 
little finger of the right hand since this fingers shows 30 
degrees of external rotations with an overlapping of the ring 
finger that prevents the little finger to help in completing 
a full fist, however, no decrease in the range of motion 
above described was noted of every independent finger."  
The VA examiner's diagnosis was "old fracture at the base of 
the fourth and fifth metacarpal bones of the right hand with 
residual malrotation of the fifth metacarpal bone and status 
post mallet finger of the right little finger with 
osteoarthritis of the DIP joint."

This evidence shows the veteran is not entitled to a rating 
higher than 10 percent under DCs 5010-5003 because there is 
no objective indication he has the required occasional 
incapacitating exacerbations of 2 or more major joints or 2 
or more minor joint groups.  While the evidence does show he 
experiences pain in his right hand associated with the 
disability, his current 10 percent rating under DCs 5010-5003 
contemplates this.  The evidence does not show he is also 
periodically incapacitated.

Additionally, the evidence shows the veteran is not entitled 
to a rating higher than 10 percent under DC 5223.  Although 
he has limited mobility of his little and ring fingers - 
including, as mentioned, when trying to make a fist, 
resulting in an overlap of these fingers, he still has some 
measure of range of motion in these two digits.  But even 
accepting that his limitation of motion in these two digits 
is tantamount to ankylosis, to receive a rating higher than 
10 percent under DC 5223 he also needs a showing of ankylosis 
in other fingers of his right hand (specifically, his index 
and long fingers and/or thumb), which he simply does not 
have.  Keep in mind that ankylosis means immobility and 
consolidation of the joint of these fingers due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
The veteran is able to freely move these other fingers; thus, 
by definition, they are not immobile, so not ankylosed.  
According to the VA examiner's report, the veteran's index 
finger does not suffer from a limited range of motion.  
Therefore, he does not qualify for an increase rating under 
DC 5223.

Also, since the veteran's symptoms have remained relatively 
constant since one year prior to filing his claim for a 
higher rating, the Board cannot stage his rating because his 
right-hand disability has never been more than 10-percent 
disabling during this relevant time period at issue.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  See 
also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular Rating Schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a disability rating higher than 10 percent for 
the right-hand disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


